Citation Nr: 0730503	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  06-01 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable evaluation for granuloma, 
right hilum, benign, without active pulmonary disease.

2.  Entitlement to an increased evaluation for 
chondromalacia, right knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for 
chondromalacia, left knee, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for residuals, 
sprain, right ankle with old healed fracture posterior 
malleolus, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for vasomotor 
rhinitis, currently evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to April 
1981.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida (RO) that granted separate 10 percent evaluations to 
right knee chondromalacia and left knee chondromalacia.  It 
is also on appeal from an April 2005 rating decision of the 
RO in Jackson, Mississippi, that assigned a 10 percent 
evaluation for the veteran's vasomotor rhinitis (previously 
rated as chronic obstructive rhinitis), and denied an 
increased evaluation for the veteran's right ankle disability 
and a compensable evaluation for his granuloma.

The issues of entitlement to an increased evaluation for the 
right ankle disability and a compensable evaluation for 
vasomotor rhinitis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence shows that the veteran's FEV1/FVC 
score is 77 percent.  

2.  The medical evidence, overall, does not show limitation 
of flexion of either knee to 30 degrees, limitation of 
extension of either knee to 15 degrees, or moderate recurrent 
subluxation or instability of either knee.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for granuloma, 
right hilum, benign, without active pulmonary disease, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Codes 6604 and 6820 
(2006).

2.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia, right knee, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-
5260 (2006).

3.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia, left knee, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-
5260 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Where an increase in an existing disability rating 
based upon established entitlement to compensation is at 
issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's own contentions do not support his increased 
evaluation claims.  As a general matter, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  The veteran himself is 
not competent to provide an opinion requiring medical 
knowledge or a clinical examination by a medical 
professional, such as an opinion addressing whether a 
service-connected disability satisfies diagnostic criteria.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As a result, his own assertions cannot 
constitute competent medical evidence that his service-
connected disabilities warrant increased evaluations.  

Granuloma, right hilum, benign, without active pulmonary 
disease

The Rating Schedule provides that benign neoplasms of any 
specified part of the respiratory system are evaluated by 
appropriate respiratory analogy.  Diagnostic Code 6820.  

Chronic obstructive pulmonary disease is evaluated as 10 
percent disabling for evidence of FEV-1 of 71 to 80 percent 
predicted, FEV-1/FVC of 71 to 80 percent, or DLCO(SB) of 66-
to 80 percent predicted.  A 30 percent evaluation is 
warranted for evidence of FEV-1 of 56 to 70 percent 
predicted, FEV-1/FVC of 56 to 70 percent, or DLCO(SB) of 56 
to 65 percent predicted.  Diagnostic Code 6604.

In correspondence to VA, and during a February 2007 hearing 
before the undersigned Acting Veterans Law Judge, the veteran 
has asserted that he failed a VA breathing test.  He has 
provided different dates for the test and during the hearing 
stated he was not sure when he took it.  

A February 2005 VA examination report notes that the veteran 
had an X-ray in July 2004 that showed a nodular density in 
the inferior aspect of the left lung.  A CAT scan of the 
thorax in September 2004 was unremarkable except for a 
calcified pulmonary nodule.  No other abnormalities were seen 
by the CAT scan.  The veteran denied exertional shortness of 
breath but did report sharp left-sided chest pain which was 
not related to activity.  He remained physically active and 
could walk about ten blocks without difficulty.  The report 
provides the results of physical examination and reviewed 
current pulmonary function test (PFT) results.  The examiner 
observed that the veteran had no active pulmonary disease.  

The report of the February 2005 PFT reveals, in pertinent 
part, that the veteran's FEV1/FVC was 77 percent.  The 
interpretation was good quality spirometry, acceptable lung 
volumes and diffusing capacity; normal spirometry, no 
bronchodilator response; essentially normal lung volumes; 
mildly decreased diffusing capacity, corrected for Hb; and RA 
ABGs within normal range for age.  The impression was mildly 
decreased gas exchange.  

The February 2005 FEV1/FVC result of 77 percent warrants a 10 
percent evaluation, under Diagnostic Code 6604.  As such, the 
credible evidence demonstrates that the veteran is entitled 
to a 10 percent rating.

Chondromalacia, right knee and left knee

The veteran's knee disabilities are currently evaluated under 
Diagnostic Code 5010- 5260 (limitation of flexion).  

Traumatic arthritis is evaluated as degenerative arthritis.  
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the diagnostic codes, 
an evaluation of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion.  Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f) (2006).

Limitation of flexion of a knee to 30 degrees warrants a 20 
percent evaluation, and limitation to 15 degrees warrants a 
30 percent evaluation.  Diagnostic Code 5260.  Limitation of 
extension of a knee to 10 degrees warrants a 10 percent 
evaluation, and limitation to 15 degrees warrants a 20 
percent evaluation.  Diagnostic Code 5261.  Separate ratings 
under Diagnostic Code 5260 and Diagnostic Code 5261 may be 
assigned for disability of the same knee joint.  See 
VAOPGCPREC 9-2004.

Normal range of motion for the knee is from zero degrees 
extension to 140 degrees flexion.  Plate II, 38 C.F.R. § 
4.71a.

The Board also notes that VAOPGCPREC 23-97 held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Code 5003-5010 and 
Diagnostic Code 5257 based on additional disability.  It was 
specified that, for a knee disorder already rated under 
Diagnostic Code 5257, a claimant would have additional 
disability justifying a separate rating if there is 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261.  Hence, if a claimant has a disability rating 
under Diagnostic Code 5257 for instability of the knee and 
there is also X-ray evidence of arthritis and limitation of 
motion, a separate rating is available under Diagnostic Code 
5003 or Diagnostic Code 5010.  Likewise, if a claimant has a 
disability rating under Diagnostic Code 5003 for arthritis of 
the knee, and there is evidence of instability, a separate 
rating is available under Diagnostic Code 5257.  See 
VAOPGCPREC 9-98.  

In this regard, slight recurrent subluxation or instability 
of the knee is rated 10 percent and moderate recurrent 
subluxation or instability of the knee is rated 20 percent.  
Diagnostic Code 5257.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2006).  See 
Deluca v. Brown, 8 Vet. App. 202 (1995).

VA medical records reflect complaints and treatment of the 
knees during the appeal period.  

The report of a September 2001 VA examination sets forth the 
veteran's complaints and all pertinent findings.  The 
veteran's right knee had range of motion from zero to 135 
degrees actively and from zero to 140 degrees passively.  
There appeared to be some discomfort during the passive range 
of motion and at the extreme flexion of 140 degrees.  No 
atrophy of the muscles was noted and testing did not reveal 
any instability.  

The veteran's left knee had range of motion from zero to 140 
degrees actively and passively.  No discomfort or complaints 
of pain were noted.  No atrophy of the muscles was noted.  
Tests for instability were negative.  

The veteran walked without any assistant devices.  He was not 
using any knee straps today but stated that he used them when 
he had to walk a lot.  The pertinent impression was 
chondromalacia patella, bilateral knees.  

The report of a March 2003 VA examination sets forth the 
veteran's complaints and all pertinent findings.  On 
examination, range of motion of the right knee was from zero 
to 130 degrees actively and from zero to 140 degrees 
passively.  He complained of mild to moderate discomfort 
during range of motion from 130 to 140 degrees and he 
complained of sustained pain at 140 degrees.  No definite 
instability was noted and tests for instability were 
negative.  No atrophy of the muscles was noted.  

Range of motion of the left knee was from zero to 140 degrees 
actively and from zero to 145 degrees passively.  He did not 
complain of pain/discomfort.  Tests for instability were 
negative.  No instability or atrophy of the muscles was 
noted.  

Functionally, the veteran ambulated without any assistive 
devices, but stated that he had bilateral knee braces to wear 
at work as a mail carrier as he had to walk for long hours.  
The DeLuca provisions could not be clearly delineated.  
However, during acute exacerbations he might have some 
limitations in range of motion, the extent of which could not 
be determined.  Endurance was normal at that time but during 
acute exacerbations he might have some limitations in 
endurance.  As a mail carrier, he had to walk for extended 
hours which might cause some discomfort.  However, it was 
still manageable at this time and the examiner did not see 
any instability of the knees.  The impression was 
patellofemoral syndrome, both knees; and chronic bilateral 
knee pain due to patellofemoral syndrome.

The report of a February 2007 VA examination sets forth the 
veteran's complaints and all pertinent findings.  He 
complained of increased pain, with pain on stairs and bending 
of the knees.  It was worse in cold weather.  He complained 
of swelling that was worse at night.  The right knee was 
worse than the left.  He had taken some type of medication 
for his knees once or twice a day without side effects that 
helped him.  He did not have flare-ups or joint disease.  He 
did not use any aids for ambulation.  He did have a brace for 
the right knee.  

On physical examination, there was no ligamentous instability 
in either knee or evidence of subluxation.  Extension was to 
zero degrees bilaterally with flexion to 132 degrees on the 
right and 135 degrees on the left.  Motion was nonpainful and 
repetitive motion did not change anything.  

The impression was mild osteoarthritis of both knees.  The 
examiner noted that he found no evidence of chondromalacia 
patella in the examination.  The veteran did have symptoms 
and X-ray findings compatible with the above diagnosis and he 
had mild impairment in this regard.  DeLuca provisions could 
not be clearly delineated.  The examiner noted that during a 
flare-up the veteran could have further limitation in range 
of motion, amount of pain and functional capacity but he was 
unable to estimate the additional loss without resorting to 
mere speculation.  

Overall, the foregoing records constitute evidence against an 
evaluation in excess of 10 percent for either knee 
disability.  The records simply fail to show limitation of 
flexion of either knee to 30 degrees, see Diagnostic Code 
5260, or limitation of extension of either knee to 15 
degrees, see Diagnostic Code 5261.  The evidence also fails 
to show slight recurrent subluxation or instability of either 
knee, so additional compensation is not warranted under 
Diagnostic Code 5257.

The Board is aware of the veteran's complaints of pain, 
including those made during his February 2007 hearing before 
the undersigned Acting Veterans Law Judge to the effect that 
his pain was increasing.  The Board points out, however, that 
he was formally evaluated by VA seven days after the hearing, 
and thus there is no reason to further develop these claims.  

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to an increased evaluation for 
disability of either knee.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the present case, the RO sent correspondence in February 
2003, January 2005, March 2006 and February 2007 that 
discussed the particular legal requirements applicable to the 
veteran's claims, the evidence considered, and the pertinent 
laws and regulations.  VA made all efforts to notify and to 
assist the veteran with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the veteran's possession.  

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
VA's March 2006 and February 2007 correspondence provided the 
veteran the relevant notice.  Moreover, neither the veteran 
nor his representative has made any showing or allegation 
that the content of the VCAA notice resulted in any prejudice 
to the veteran.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of this notice is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006) (finding that the Board erred by relying on post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
conducted VA examinations with respect to the claims on 
appeal.  Therefore, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.      


ORDER

A 10 percent evaluation for granuloma, right hilum, benign, 
without active pulmonary disease, is granted, subject to the 
rules and regulations governing the award of monetary 
benefits. 

An evaluation in excess of 10 percent for chondromalacia, 
right knee, is denied.

An evaluation in excess of 10 percent for chondromalacia, 
left knee, is denied.

REMAND

As discussed above, VCAA requires, among other things, that 
VA assist a claimant in obtaining evidence.  Such assistance 
includes obtaining medical records, obtaining a medical 
opinion or providing the claimant a medical examination when 
such is necessary to make a decision on a claim.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006).

During his February 2007 hearing before the undersigned 
Acting Veterans Law Judge, the veteran asserted that his 
right ankle disability had increased in severity.  The Board 
notes that the veteran's most recent examination of this 
disability was conducted in October 2005.  The Court has held 
that when a veteran claims that a disability is worse than 
when originally rated, and the available evidence is too old 
to adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).

During his hearing, the veteran also reported that a private 
physician, Dr. Kenneth Reid, had performed surgery for his 
service-connected rhinitis about six or seven months earlier.  
This fact suggests that the veteran's service-connected 
rhinitis has increased in severity since the most recent 
pertinent VA examination, in February 2005.  Olsen, supra.  
After the hearing, VA kept the record open for 90 days to 
allow the veteran to submit corresponding records but he did 
not do so.  Nevertheless, such records remain potentially 
relevant to the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization, obtain from Dr. Kenneth 
Reid any treatment records pertinent to 
the veteran's rhinitis.  The veteran 
himself should attempt to obtain these 
records in order to expedite the 
appeal.  

2.  Arrange for an examination by an 
appropriate examiner for the purpose of 
determining the current severity of the 
veteran's residuals, sprain, right 
ankle with old healed fracture 
posterior malleolus.  The claims file 
should be made available to the 
examiner for review.  The examiner 
should perform full range of motion 
studies and comment on the functional 
limitations caused by pain, flare-ups 
of pain, weakness, fatigability, and 
incoordination.  Any additional 
functional limitation should be 
expressed as limitation of motion of 
the right ankle.  Specifically, after 
determining the range of motion of the 
right ankle, the examiner should opine 
whether it is at least as likely as not 
that there is any additional functional 
loss (i.e., additional loss of motion) 
of the right ankle due to pain or 
flare-ups of pain supported by adequate 
objective findings, or weakness on 
movement, excess fatigability, or 
incoordination.

3.  Arrange for an examination by an 
appropriate examiner for the purpose of 
determining the current severity of the 
veteran's vasomotor rhinitis.  The 
claims file should be made available to 
the examiner for review.  The examiner 
should address whether the veteran has 
polyps and whether he has greater than 
50 percent obstruction of nasal passage 
on both sides or complete obstruction 
on one side.  

4.  Then, readjudicate the veteran's 
claims for increased evaluations for 
residuals, sprain, right ankle with old 
healed fracture posterior malleolus, 
and vasomotor rhinitis.  If any part of 
the decision is adverse to the veteran, 
he and his representative should be 
provided a supplemental statement of 
the case.  A reasonable period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


